DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, and the species A. and B., each antibody/antigen binding fragment of an antibody, C. CD63, and D, GPC1, in the reply filed on 03/11/2022 is acknowledged.
Claim 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/CN2018/109760, filed 10/11/2018. PCT/CN2018/109760 claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/606,687, filed 10/05/2017.
	However, 62/606,687 fails to recite (and therefore, does not support) step b) as claimed, namely fails to recite “from the composition produced at the end of step a), separating the capture beads, the first complexes, and the second complexes”. Rather, in referring to the earlier filed 62/606,687, the provisional application only supports the order of immobilizing target exosomes onto capture beads (for example by CD63, see page 3 of the specification at 62/606,687). The beads are then collected by magnetic force or centrifugation (beads/first complexes only are separated from sample), washed, and then second antibody is used for detection. After, the complexes are encapsulated in droplets (page 3). The provisional application does not support step b of the present application, separating capture beads, first and second complexes from a first composition.
	As a result, the earliest effective filing date of the instant application is the filing date of 10/11/2018.

Information Disclosure Statement
The information disclosure statement (IDS) mailed 12/31/2019 has been considered, initialed and is attached hereto.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composition produced at the end of step a)" in step b).  There is insufficient antecedent basis for this limitation in the claim. Step a) fails to recite the limitation “a composition”, as such it is unclear what is encompassed by “the composition”. For the purposes of examination, “the composition” is interpreted as the sample and the complexes comprising first and/or second binding agent from step a. 
Similarly, see the claim recites “the composition produced at the end of step b)”, at step c). However, step b fails to identify at the end of step b any particular element referred to as “a composition”. It is suggested that Applicant amend the claims at steps a) and b) in order to clearly indicate compositions, and to clearly distinguish the compositions from one another. For example, by reciting limitations such as “a first composition” and “a second composition”.  
	Claim 1 recites at step b) “from the composition produced at the end of step a), separating the capture beads, the first complexes, and second complexes”; the claim language is indefinite because at least the first complexes (and optionally some of the second complexes, i.e., those comprising the capture bead, the first exosome and the second binding agent) also include the capture beads. The claim language is confusing because the language suggests separating all three of these recited components from rest of the sample (from the mixture of sample and components considered to be “the composition”), however, capture beads are already part of one or both of the complexes. 
	For these same reasons the claim language at step c), namely “from the composition produced at the end of step b), separating from each other each of the capture beads, the first complexes, and the second complexes” is similarly indefinite.
	The preamble of claim 1 recites the method is “a method for quantifying exosomes”, and further step e) recites “detecting the detectable signal from the second complexes to quantify the exosomes in the sample” , thereby indicating the quantifying is achieved by detecting the detectable signal. However, see at step d), the step of contacting with a substrate “that produces a detectable signal from the second binding agent present in the second complexes” is recited as an optional step, and as such encompasses embodiments wherein no step d is performed. Given that step d) is optional, it is unclear whether or not step e), which is performed to detect the result of performing step d), is also necessarily performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Single-Exosome-Counting Immunoassays for Cancer Diagnostics, Nano Letters, 18, (2018), p.4226-42321 (IDS entered 12/31/2019) in view of Cossarizza et al., Guidelines for the use of flow cytometry and cell sorting in immunological studies, Eur. J. Immunol., 47, (2017), p.1584-1797, and as evidenced by Hirai et al., US PG Pub No. 2007/0224705A1. 
	Liu et al. teach methods comprising contacting a sample containing a plurality of exosomes with a capture bead (magnetic bead support conjugated to a first binding agent) and a second binding agent comprising a detectable label (an enzymatic reporter) (see abstract, Figure 1, page 4228, col. 1, para 2). See further at page 4228, col. 1, para 2, Liu teach following contact with first and second binding agent, prepared beads and substrate are encapsulated into microdroplets using a microfluidic chip, thereby addressing a step of separating complexes/beads from each other (consistent with step c). Following encapsulation, see Liu teach contacting conjugated enzymatic reporter (β-galactosidase) with substrate (fluorescein-di-β-D-galactopyranoside, FDG) to emit fluorescein within the droplets, and quantifying (determining target exosome concentration) (see page 4228, col. 1, para 2).
	Further, regarding Applicant’s elected species, see Liu is teaching anti-CD63 and anti-GPC1 antibodies, consistent with Applicant’s election (page 4229).
	Liu differs from the claimed invention in that Liu fails to, prior to encapsulation (separation consistent with step c), teach a step of separating the beads and complexes from the sample (a first separation as at step b). 
	Cossarizza et al., regarding cell sorting experiments/techniques, teach there is a demand/necessity to maximize both the yield and purity of sorted cells and minimize the time you need to run cells through the machine (page 1629, end of col. 1 to col. 2). Cossarizza teach the less abundant a cell population is, the lower the speed of acquisition/sorting has to be in order to ensure a high yield/outcome with acceptable purity (col. 2). Cossarizza teach reducing the amount of cells that need to be counted/measured, by getting rid of as many unwanted cells as possible prior to acquisition (page 1629, col. 2, para 3). At section 4.3, page 1631, col. 2, para 1-3, Cossarizza teach regarding pre-enrichment methods, the most commonly used methods for pre-enrichment of subpopulations are based on beads passing through a magnetic field, see teaching the use of MACS® technology. Regarding the technique, cells are labelled with antibody-bead conjugates and then separated, this technique allowing positive enrichment or depletion of cells. Cossarizza teach that a high level of purity can be achieved with magnetic pre-enrichment (page 1631, col. 2, para 2), that pre-enrichment can, for example, increase quality of downstream assays.
	It would have been prima facie obvious to one having ordinary skill at the time the claimed invention was effectively filed to have modified the method of Liu et al., to first perform a step of magnetic pre-enrichment, namely to have separated the capture beads and complexes (first and second complexes comprising the magnetic beads) from the sample composition, thereby preforming a sample pre-enrichment step first, because it was known in the art that magnetic pre-enrichment is one of the most common techniques, which results in selection and concentration of the target, thereby improving  quality of subsequent assay by increasing purity, and further minimizing assay run-time. One having ordinary skill would have found the modification obvious since these advantages would result in an improved assay for Liu. One having ordinary skill would have a reasonable expectation of success because the modification to first concentrate targeted exosomes would not interfere with the detection in Liu, rather the results would be predictable (namely and improved method). 
	Regarding claim 2, see Liu teach capture beads contacted with exosomes first, followed by detection antibody (see page 4229, col. 1).
	Regarding claim 4, the magnetic beads of Liu are superparamagnetic beads (see Liu, teaching magnetic microbeads).
	Regarding claim 5, Liu is teaching Dynabeads (see supplemental info), and as evidenced by Hirai, Dynabeads® are polystyrene beads containing dispersed ferrite (see Hirai para [0005]).
	Regarding claim 6, see as cited above, Liu teaching first and second binding agents that are antibodies.
	Regarding claim 7, Liu teaching CD63 (capture first binding agent) and GPC1 (second binding agent), thereby also addressing Applicant elected species. 
	Regarding claim 8, Liu is teaching separation from each other by droplet generation (see as cited above).
	Regarding claim 9, Liu is demonstrating a method comprising active droplet generation (see page 4229, end of col. 1), a flow-focusing droplet generation device is used in order to generate droplets. 
	Regarding claims 12, 13 and 17, see also Liu acknowledge for digital quantification of molecules, sample can be divided into a large quantity of small compartments such as microwells or droplets- therefore, although Liu exemplify digital droplet methods, it was further obvious to have modified the methods to separate into microwells as a simple substitution of one known technique for another, both recognized as suitable by Liu. As such, the ordinarily skilled artisan would have a reasonable expectation of success. 
	Regarding claims 15 and 16, see Liu teaching detectable enzyme label (cited above), contacted with a substrate.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Cossarizza et al., as applied to claim 1 above, and further in view of Vlassov et al., US PG Pub No. 2013/0273544A1. 	
Regarding claim 3, Liu teach microbeads (abstract). See at the Supplemental content, page 5, Liu used Dynabeads® MyOne™ carboxylic acid (Invitrogen, Life Technology).
However Liu is silent as to the exact diameter of their beads. 
Vlassov et al. teach isolation of exosomes with CD63 expressed on their surface by way of antibody coated magnetic particles that are similarly Dynabeads (see para [0048]), Vlassov teaching the beads may be between 1 and 4.5 microns in diameter. 
It would have been obvious to have modified the beads the anti-CD63 conjugate beads (Dynabeads) of Liu in order to have used the beads (with bead diameter between 1-4.5 microns) of Vlassov, because Liu is silent as to the specific bead diameter, and Vlassov is similarly teaching this size bead conjugated to anti-CD63 antibody as suitable for capture and binding of exosome target. One having ordinary skill would have found and obvious to use, and further have had a reasonable expectation of success using, a known reagent for its art recognized purpose. 
Further, regarding the claimed range of 4 or 5 microns, it would have been obvious to have arrived at the claimed range of 4-5 microns out of routine optimization of experimental conditions, namely by selecting from values within the range for exosome capture/binding as taught by Vlassov (1-4.5 microns). The prior art range substantially overlaps the claimed range (see MPEP 2144.05, in the case wherein the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists). Considering the prior art teaches 1-4.5 as suitable, and considering 4.5 is extremely close and substantially similar to 5 microns, one having ordinary skill would reasonably expect that any diameter within the prior art disclosed range would be suitable, and further considering that 5 is so very similar to the end point of the range of Vlassov, one would expect no difference between the 4.5 of Vlassov and the 5 microns of the claimed invention. As a result, the claimed range is obvious over the prior art.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Cossarizza, as evidenced by Hirai et al., as applied to claim 8 above, and further in view of Dressler et al., Droplet-Based Microfluidics: Enabling Impact on Drug Discovery, Journal of Biomolecular Screening, 19(4), (2014), p. 483-496.
Liu et al. and the cited art teach a method substantially as claimed (see as indicated above); however, Liu fails to teach if the droplet generation is passive (claim 10).
Dressler et al. teach there are many methods for droplet generation within chip-based formats reported in the art (see page 485, col. 1, para 2). Compared to active methods, Dressler teach passive methods are most widely used (col. 1, para 2).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the active generation of Liu for the passive generation, as in Dressler, as a simple substitution of one known generation technique for another, particularly because Dressler teach there are many known methods, with passive considered the most widely used. One having ordinary skill would have a reasonable expectation of success since both are art recognized techniques that achieve the same purpose, namely predictably yield generated droplets. 
Regarding passive droplet generation techniques, one art recognized technique is referred to as “co-flowing”, see for example Dressler, page 486, col. 1, para 1 (referring to the use of two co-flowing solutions to generate droplets). It would have been further obvious to, for example, rely on co-flowing as an obvious matter of applying a known technique to a known method, as one of ordinary skill would have recognized application of the known technique would predictably yield generated droplets (thereby further attributing to a reasonable expectation of success). 

Claim(s) 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Cossarizza et al., and as evidenced by Hirai, as applied to claim 13 above, and further in view of Duffy et al., Rapid Prototyping of Microfluidic Systems in Poly(dimethylsiloxane), Anal. Chem., 70, (1998), p. 4974-4984.
Liu et al. and the cited art teach a method substantially as claimed (see as indicated above), see as cited above, including separation into wells of a microwell arrays. However, the cited art fails to teach a microwell array (support) comprising poly(dimethylsiloxane) polymer or glass bottom bonded to a silicon grid that creates the microwells. 
Duffy teach regarding microfluidic systems, polymers offer an attractive alternative to glass and Si/SiO2 as material because they are less expensive and less fragile (see page 4975, col. 2, last paragraph). Duffy is teaching a PDMS system (end of col. 2 page 4976). See in particular, page 4982, col. 2, para 2, Duffy teach microfluidic devices fabricated from PDMS are physically robust (can be dropped or bent without damage). See further para 3, Duffy teach two main advantages of using PDMS over other polymers, first is that oxidized PDMS is charged under neutral and basic aqueous solutions, and second is that there are several strategies to control the surface chemistry of oxidized PDMS. 
One having ordinary skill would have been motivated to have relied on a microwell array support (when using microwell separation techniques) that is PDMS because PDMS is less expensive and less fragile, and as such, microfluidic devices made out of this material are more robust, as well as other advantages (see as discussed above). The modification would be an obvious matter of applying a known material for its art recognized intended purpose. One having ordinary skill would have  reasonable expectation of success since PDMS is less fragile and more robust (and considering this material is already recognized as suitable for these types of microfluidic systems).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liu et al. was published on June 11, 2018, which is prior to the effective filing date of the claimed invention on October 11, 2018 (see Priority, above). Liu et al. qualifies as prior art because it has not yet been established to be an inventor-originated grace period disclosure. Although Liu includes inventor Yu as author, there are additional authors of the reference who are not inventors. There is no evidence yet of record to explain the involvement of these additional authors (the specification of the application does not include a statement identifying this publication as being an inventor-originated disclosure, and no 130(a) declaration of attribution has been filed).